Citation Nr: 1726547	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-29 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

A. Gibson











INTRODUCTION

The Veteran served on active duty from July 2006 to November 2007, with additional periods of active service with the Puerto Rico Army National Guard. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In this decision, the Board is granting the claim.


FINDING OF FACT

In resolving all doubt in his favor, he has tinnitus as a result of traumatic combat-related noise exposure. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a). 

The Veteran asserts that he has tinnitus.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  The record does not show that tinnitus has been medically diagnosed; however, in the absence of directly contradictory evidence showing otherwise, the Board finds the Veteran's statements are credible.  Accordingly, tinnitus is found to be a current disability.

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b) (West 2014).  This presumption may be rebutted only by clear and convincing evidence.  Id. 

Here, the Veteran was a cannon crewmember man while serving in Iraq.  In regard to his tinnitus, he was obviously exposed to acoustic trauma as a cannon crewmember.  He asserts he has had tinnitus since this incident.  Based on his service records, the evidence submitted by the Veteran, and by applying 18 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained an acoustic injury during combat operations.

The remaining inquiry is whether there is a relationship between his service and his current diagnosis.  The Veteran is asserting that he has tinnitus as a result of combat experiences.  38 U.S.C.A. § 1154(b); Reeves, supra.  He was not diagnosed with tinnitus while in service, but that is not dispositive of the claim.  38 C.F.R. § 3.303(d).  He has not been provided with a VA examination for an opinion on a relationship to service, but the Board does not find such development necessary.  The Board observes that the Veteran's claim for tinnitus was made within a few years after his separation from service, when he was deployed to Iraq, lending more credence to his assertions.  Ultimately, the Board finds that the Veteran is competent and credible in his reports, and given consideration of all of the procurable evidence, the evidence is at least in equipoise as to a relationship between the disabilities and service.  As the evidence is in equipoise, the benefit-of-the-doubt doctrine is for application and service connection is warranted.  


ORDER

Service connection is granted for tinnitus.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


